FILED
                                                                                   June 22, 2021
                                                                                 EDYTHE NASH GAISER, CLERK
                              STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


In re R.L., J.L., S.L.-1, and S.L.-2

No. 21-0111 and 20-0915 (Harrison County 20-JA-77-2, 20-JA-78-2, 20-JA-79-2, and 20-JA-80-
2)



                               MEMORANDUM DECISION


        Petitioner Mother C.S., by counsel Allison S. McClure, appeals the Circuit Court of
Harrison County’s September 17, 2020, order denying her request for an improvement period and
terminating her parental rights to R.L., J.L., S.L.-1, and S.L.-2. 1 Petitioner also appeals the circuit
court’s January 13, 2021, order denying her request for modification of the dispositional order.
The West Virginia Department of Health and Human Resources (“DHHR”), by counsel Mindy M.
Parsley, filed a response in support of the circuit court’s orders. The guardian ad litem
(“guardian”), Dreama D. Sinkkanen, filed a response on behalf of the children also in support of
the circuit court’s orders. On appeal, petitioner argues that the circuit court erred in (1) denying
her motion for a post-adjudicatory improvement period, (2) terminating her parental rights, (3) and
denying her post-termination visitation with S.L.-1 and S.L.-2.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In April of 2020, the DHHR filed a child abuse and neglect petition against petitioner and
the father alleging drug use; physical, mental, and verbal abuse of the children; and failure to
provide the children with adequate food, medical, and dental care. According to the petition, the
DHHR received three referrals between November of 2019 and March of 2020 concerning
petitioner’s care of the children. The referrals alleged that petitioner verbally threatened to harm
       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, because two of the children share the same initials,
we will refer to them as S.L.-1 and S.L.-2, respectively, throughout the memorandum decision.

                                                   1
the children, abused illegal substances, and “experienced retaliation from substance users or
dealers that threw rocks through her car windshield and window in her home.” According to the
petition, the referrals also indicated that petitioner physically abused the children and that she was
arrested while the children were in her care. The DHHR also alleged that petitioner failed to
consistently supervise the children or provide them with proper medical or dental care.

        The DHHR alleged that, as a result of the referrals, two Child Protective Services (“CPS”)
workers made an unannounced visit to petitioner’s residence which was unsuccessful. The
workers later returned to the home and interviewed petitioner over the vocal objections of the
father. According to the petition, petitioner disclosed that she was arrested for falling asleep in a
laundromat parking lot and was in possession of Klonopin without a valid prescription. Petitioner
claimed she previously had a prescription for the drug from another state. Petitioner stated she was
incarcerated for four days after the arrest until the father paid her bail. The DHHR alleged that
petitioner also admitted to using marijuana and stated that she would be positive for marijuana and
Klonopin if she participated in a drug screen. Petitioner further admitted that she continued to use
Klonopin upon her release from incarceration, which she obtained from a family member.
According to the petition, petitioner claimed she was attempting to obtain a prescription for the
drug but that her doctor’s appointments were being rescheduled due to the COVID-19 pandemic.
After their interview, CPS workers obtained the criminal complaint from petitioner’s arrest, which
stated that petitioner was also in possession of several other controlled substances, including
oxycodone and methamphetamine. Petitioner further disclosed to the CPS workers that two-year-
old S.L.-1 was living with a former neighbor, and seven-year-old R.L. and six-year-old J.L. were
living with their maternal grandfather since her arrest in March of 2020. Petitioner stated that one-
year-old S.L.-2 was living with petitioner’s sister. Petitioner averred that she would have all of the
children back in her care within a few weeks. The DHHR alleged that the CPS workers attempted
to interview the children and agreed with petitioner upon a time and date to do so. According to
the petition, the CPS workers were en route to petitioner’s residence on the day of the interview
when they received a phone call from the children’s grandfather informing them that petitioner
would not permit interviews with the children. The CPS workers arrived at petitioner’s home but
no one answered the door and petitioner did not answer her phone.

        According to the petition, CPS workers interviewed the children’s various caretakers,
including petitioner’s former neighbor, who was babysitting S.L.-1. The neighbor said she had
cared for the child for approximately one year, but that petitioner refused to sign any paperwork
giving her the ability to provide the child with medical or dental care or to have the child
vaccinated. The neighbor reported that petitioner spoke to her previously about making the child
available for the scheduled CPS interview. However, the neighbor reported that petitioner did not
respond to text messages or calls on the morning of the scheduled interview. Further, the neighbor
reported that petitioner had not seen the child since December of 2020 and that petitioner was
physically aggressive toward the child and not “nurturing.” Next, the CPS workers interviewed
R.L. and J.L. who reported that they had been residing with their maternal grandfather for two
weeks. The children reported that they were not provided adequate food when living with
petitioner. The children also reported that petitioner had a friend who physically abused them when
petitioner was not present. The grandfather disclosed that he observed petitioner under the
influence of controlled substances on two recent occasions and believed that petitioner had abused
substances for the last seven years. The CPS workers also went to petitioner’s sister’s home, where

                                                  2
she reported being S.L.-2’s caregiver since July of 2019, when the child was just eleven months
old. The sister reported that she had not seen petitioner since March of 2020, and that petitioner
did not provide any support for the child. Finally, the sister reported that petitioner physically
abused the children and abused drugs. Petitioner waived her preliminary hearing.

        In July of 2020, the circuit court held an adjudicatory hearing wherein petitioner stipulated
to a history of drug abuse that led to the neglect of the children. Petitioner admitted she allowed
other individuals to provide for the children’s daily physical and emotional needs, instead of
providing for them herself. Petitioner also stipulated that her substance abuse and “the
corresponding lack of parental judgment” constituted neglect of the children. The circuit accepted
petitioner’s stipulation, adjudicated her as an abusing parent, and ordered that petitioner submit to
a psychological, drug, and alcohol evaluation; counseling; random drug testing; individualized
therapy; parenting and life skills classes; maintain a substance-free residence; obtain employment;
and cooperate with service providers. Petitioner then moved for a post-adjudicatory improvement
period.

        The circuit court held a dispositional hearing in September of 2020 wherein petitioner did
not appear but was represented by counsel. Petitioner’s counsel moved for a continuance.
However, the circuit court denied the motion, finding that petitioner had notice of the hearing. At
the hearing, a CPS worker testified that petitioner was referred for supervised visitation services
and participated in some visits before services were suspended due to her lack of participation. As
a result, the CPS worker testified that petitioner had not seen the children in over a month at the
time of the dispositional hearing. The CPS worker also testified that petitioner tested positive for
several controlled substances throughout the proceedings, including methamphetamine and
fentanyl. The worker further testified that petitioner initially complied with drug screening but
stopped complying and missed eleven random screens. The worker also testified that petitioner
was scheduled to participate in a parental fitness evaluation, but it was unclear whether petitioner
participated in the evaluation. The worker testified that the DHHR offered petitioner transportation
to the evaluation, but that petitioner declined that assistance. The worker testified that petitioner
also failed to maintain regular contact with the DHHR and had no contact with the DHHR in over
a month.

         At the conclusion of the dispositional hearing, the circuit court found that petitioner failed
to meet her burden of demonstrating that she was likely to participate in or complete an
improvement period. Additionally, the circuit court found that petitioner continued to abuse drugs
and failed to seek any form of treatment for the same. The circuit court also found that petitioner
failed to fully avail herself of all the resources offered to her to correct the parental deficiencies
that led to the abuse and neglect petition. Ultimately, the circuit court denied petitioner’s motion
for an improvement period, finding that there was no reasonable likelihood that she could correct
the conditions of abuse and neglect in the near future and that termination of her parental rights
was necessary for the children’s welfare. The circuit court also ordered that if petitioner could
show good cause for her failure to appear at or before the father’s dispositional hearing, it would
entertain a motion to re-open the evidence in the matter. Finally, the circuit court ordered that
petitioner was permitted post-termination visitation with R.L. and J.L., but only at the request of
the children and with the consent of their guardians. The circuit court prohibited post-termination
visitation between petitioner and S.L.-1 and S.L.-2 citing the children’s young ages, and lack of

                                                  3
contact and long-term parenting. The circuit court terminated petitioner’s parental rights by order
entered on September 17, 2020.

         The next month, petitioner filed a motion to modify the circuit court’s order terminating
her parental rights to the children. In support of her motion, petitioner represented that she
previously filed a motion for a post-adjudicatory improvement period. Petitioner stated that the
DHHR had supported her motion for an improvement period. In her motion to modify the court’s
dispositional order, petitioner attributed her absence at the dispositional hearing to her recent move
from Harrison to Upshur County, West Virginia. Petitioner represented in her motion that she did
not have transportation on the day of the hearing, and that she lacked a working phone or internet
service to contact her counsel. Petitioner maintains she moved to Upshur County to move away
from people she believed would adversely impact her ability to obtain and maintain sobriety.
Petitioner further contended that since her dispositional hearing, she took the initiative to schedule
her psychological evaluation, applied for housing, scheduled a doctor’s appointment to discuss
mental health concerns, and sought employment. According to her motion, petitioner also tested
negative for controlled substances in a recent drug screen and sought to transfer her drug screening
to Upshur County. Finally, petitioner said that she asked the DHHR to set up parenting and adult
life skills classes for her. However, petitioner acknowledged that the DHHR failed to setup any
services given it was unsure whether such a referral could be made after petitioner’s parental rights
had been terminated.

         In December of 2020, the circuit court held a hearing on petitioner’s motion to modify the
dispositional order. At the hearing, petitioner testified as to the arguments set forth in her motion.
Next, a CPS worker testified that petitioner missed her rescheduled parental fitness evaluation that
was scheduled for November of 2020. Further, the CPS worker testified that petitioner had only
drug screened once that week and admitted to a service provider that she was struggling to
participate in screening. The worker also testified that petitioner had not visited the children since
September of 2020 and that her visitation was sporadic during the proceedings. Finally, the worker
testified that petitioner was not engaged during her visits with the children and instead was on her
phone or not watching them.

        After considering the evidence, the circuit court found that petitioner knew about the
September of 2020 dispositional hearing but still moved from Harrison to Upshur County. The
circuit court also found that petitioner had still not enrolled in substance abuse treatment and
missed her rescheduled psychological evaluation. The circuit court further found that petitioner
was scheduled to participate in seven drug screens in the two weeks prior to the instant hearing but
only drug screened once during those two weeks. Finally, the circuit court found that petitioner
failed to show good cause for her failure to attend the dispositional hearing and denied her motion
to modify the dispositional order by its January 13, 2021, order. 2 Petitioner also appeals the
September 17, 2020, order terminating her parental rights to the children.

       The Court has previously established the following standard of review:



       2
         The father’s parental rights were terminated below. The permanency plan for the children
is to adoption in their respective foster homes.
                                                  4
               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        Petitioner argues that the circuit court erred in denying her a post-adjudicatory
improvement period because she participated in services until early in August of 2020 and because
the DHHR supported her request for an improvement period in testimony during a September of
2020 hearing. Petitioner acknowledges a decline in participation with services beginning in August
of 2020 but contends that she had been participating well enough for the DHHR to support her
motion for an improvement period. As such, petitioner asserts that she showed sufficient
improvement to warrant the granting of an improvement period. Upon our review, we find that
petitioner is entitled to no relief.

       West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent a
post-adjudicatory improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” “This Court
has explained that ‘an improvement period in the context of abuse and neglect proceedings is
viewed as an opportunity for the . . . parent to modify his/her behavior so as to correct the
conditions of abuse and/or neglect with which he/she has been charged.’” In re Kaitlyn P., 225 W.
Va. 123, 126, 690 S.E.2d 131, 134 (2010) (citation omitted). Finally, the circuit court has discretion
to deny an improvement period when no improvement is likely. In re Tonjia M., 212 W. Va. 443,
448, 573 S.E.2d 354, 359 (2002).

         While petitioner avers that she made some improvements, the record shows that petitioner
failed to correct the conditions of abuse and neglect that led to the filing of the abuse and neglect
petition. Specifically, petitioner failed to fully avail herself of the resources offered to her and
failed to cooperate with or participate in the development of a family case plan. Although petitioner
asserts that she participated in some services, such as visitation, these services were ultimately
foreclosed due to her lack of participation. Further, petitioner continued to test positive for multiple
controlled substances, including methamphetamine and fentanyl, while missing eleven scheduled
drug screens. Petitioner also failed to appear for a scheduled parental fitness evaluation in
September of 2020 and again in November of 2020, after filing her motion to modify the
dispositional order. Petitioner was offered transportation assistance to attend the evaluation but
declined the DHHR’s offer. Petitioner also failed to maintain regular contact with the DHHR and
had no contact with it whatsoever for weeks prior the dispositional hearing. Finally, petitioner

                                                   5
failed to appear at the dispositional hearing, despite receiving proper notice. As such, by continuing
to abuse drugs and failing to fully avail herself of services, petitioner failed to make any substantial
changes to her circumstances despite the DHHR’s interventions and services. Therefore, it is clear
that petitioner was unlikely to fully participate in an improvement period, and we therefore find
no error in the circuit court’s decision.

        Next, petitioner argues that the circuit court erred in failing to consider alternatives to the
termination of her parental rights. According to petitioner, the circuit court was required to give
precedence to the dispositions listed in West Virginia Code § 49-4-604(c), and it should have
granted her disposition pursuant to West Virginia Code § 49-4-604(c)(5). 3 We find no error in the
circuit court’s termination of petitioner’s parental rights.

        West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental
rights upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the child’s
welfare. “No reasonable likelihood that conditions of neglect or abuse can be substantially
corrected” means that “the abusing adult or adults have demonstrated an inadequate capacity to
solve the problems of abuse or neglect on their own or with help.” Id. at § 49-4-604(d).

        The circuit court correctly found that there was no reasonable likelihood that the conditions
of neglect or abuse could be substantially corrected because petitioner continued to abuse
controlled substances, ceased visitation with the children, and stopped participating in the
proceedings altogether. Notably, petitioner does not dispute that she missed or failed several drug
screens and did not have contact with the children throughout the proceedings, instead she argues
that she could have been granted a less-restrictive disposition to resolve these issues. Specifically,
petitioner argues that if she had been granted a less-restrictive disposition than the termination of
her parental rights, she would have complied with services and resolved her issues of drug abuse.
Yet the record below indicates that petitioner was noncompliant with the DHHR and refused to
participate in services during the proceedings that could have remedied these issues. While
petitioner claims to have sought drug treatment during the proceedings, she provided no record of
this to the circuit court. Ultimately, petitioner’s assertion that she could remedy her issues with
more time ignores the fact that she failed to stay drug free, attend scheduled court hearings, or
participate in drug screens sufficiently to justify the return of the children to her care.

        Based on the foregoing, we find no error in the circuit court’s refusal to grant petitioner a
less-restrictive alternative to the termination of her parental rights, given that we have previously
held that



       3
           West Virginia Code § 49-4-604(c)(5) provides that a circuit court may

       [u]pon a finding that the abusing parent or battered parent or parents are presently
       unwilling or unable to provide adequately for the child’s needs, commit the child
       temporarily to the care, custody, and control of the department, a licensed private
       child welfare agency, or a suitable person who may be appointed guardian by the
       court.
                                                   6
                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, we find no error in the
circuit court’s termination of petitioner’s parental rights.

         Finally, petitioner argues that the circuit court erred in denying her motion for post-
termination visitation with S.L.-1 and S.L.-2 because she shared a bond with the children despite
their young ages. Petitioner also contends she should be permitted contact with S.L.-1 and S.L.-2
in light of the circuit court’s decision allowing her to exercise visitation with R.L. and J.L. We find
petitioner’s arguments unavailing.

       In regard to post-termination visitation, we have previously held that

                “[w]hen parental rights are terminated due to neglect or abuse, the circuit
       court may nevertheless in appropriate cases consider whether continued visitation
       or other contact with the abusing parent is in the best interest of the child. Among
       other things, the circuit court should consider whether a close emotional bond has
       been established between parent and child and the child’s wishes, if he or she is of
       appropriate maturity to make such request. The evidence must indicate that such
       visitation or continued contact would not be detrimental to the child’s well being
       and would be in the child’s best interest.” Syl. Pt. 5, In re Christina L., 194 W.Va.
       446, 460 S.E.2d 692 (1995).

Syl. Pt. 11, In re Daniel D., 211 W. Va. 79, 562 S.E.2d 147 (2002). Here, the circuit court found
it was not in S.L.-1’s and S.L.-2’s best interests to grant visitation. Although petitioner argues she
formed a strong bond with these younger children, none of the other parties in the case agreed.
Further, at the time of the dispositional hearing, three-year-old S.L.-1 had been living with a
caretaker for fifteen consecutive months, or more than one-third of his entire life. Two-year-old
S.L.-2 was in the care and custody of a different caretaker for a similar length of time, constituting
more than half of her entire life outside of petitioner’s home. Although petitioner may have
affection for the children, “[o]ur cases indicate that a close emotional bond generally takes several
years to develop.” In re Alyssa W., 217 W. Va. 707, 711, 619 S.E.2d 220, 224 (2005). Accordingly,
we find no error in the circuit court’s denial of petitioner’s motion for post-termination visitation
with S.L.-1 and S.L.-2. 4


       4
         Petitioner raises a fourth assignment of error in which she alleges that the circuit court
erred in denying her motion to modify the court’s dispositional order. We note, however, that
petitioner’s parental rights had already been terminated, thus depriving her of standing to file such

                                                                                      (continued . . . )
                                                  7
      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 17, 2020, and January 13, 2021, orders are hereby affirmed.


                                                                                          Affirmed.

ISSUED: June 22, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




a motion under West Virginia Code § 49-4-606. Syl. Pt. 6, In re Cesar L., 221 W. Va. 249, 654
S.E.2d 373 (2007) (“A person whose parental rights have been terminated by a final order . . . does
not have standing as a ‘parent,’ pursuant to [West Virginia Code § 49-4-606] to move for
modification of disposition of the child with respect to whom his/her parental rights have been
terminated.”). As such, it is unnecessary to address the circuit court’s denial of this motion, given
that petitioner lacked standing to have filed the same. However, even if the circuit court had
jurisdiction to address petitioner’s motion, petitioner failed to demonstrate a material change in
circumstances requiring a different disposition. First, the circuit court stated it would consider a
motion to modify disposition if petitioner could show good cause for her failure to attend the
September of 2020 dispositional hearing. At a subsequent hearing, the circuit court determined
that petitioner knew about the scheduled dispositional hearing but still chose to move from
Harrison to Upshur County, West Virginia, and to not attend the hearing. Petitioner also failed to
attend a scheduled psychological evaluation in November of 2020—two months after the
dispositional hearing—despite it being rescheduled after she missed a prior such appointment.
Additionally, petitioner was scheduled to drug screen on seven occasions in the two weeks
preceding the court’s hearing in December of 2020 on petitioner’s motion to modify disposition.
The record reflects that petitioner only completed one of the seven scheduled screens.
Consequently, under the facts presented here, we find that petitioner is entitled to no relief.
                                                 8